United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 02-3345
                               ___________

Marvel Jones,                         *
                                      *
               Appellant,             *
                                      *
        v.                            *
                                      *
Internal Revenue Service; Rodney J.   *
Strickland, Chief, Customer Service   *
Branch III; Dennis Parizek, Chief,    *
Customer Service Center Examination *
Branch; Mr. Corbridge, Unknown        *
Position at Internal Revenue Service; *
Richard M. Creamer, Commissioner;     *
Known and Unknown Defendants,         *
                                      *
               Appellees,             *
                                      *   Appeal from the United States
----------------------------------    *   District Court for the
                                      *   District of Nebraska.
Marvel Jones,                         *
                                      *       [UNPUBLISHED]
               Appellant,             *
                                      *
        v.                            *
                                      *
Nebraska Department of Correctional *
Services; Harold W. Clarke, Director; *
Michael Kenney, Warden; George        *
Green, Facility CEO; Inga L.          *
Hookstra; Known and Unknown            *
Defendants,                            *
                                       *
            Appellees.                 *
                                  ___________

                         Submitted: March 28, 2003
                             Filed: April 1, 2003
                                  ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.

      Nebraska inmate Marvel Jones appeals the District Court’s1 Federal Rule of
Civil Procedure 12(b) dismissal of, and its subsequent adverse grant of summary
judgment in, his related 42 U.S.C. § 1983 lawsuits. Having carefully reviewed the
record de novo, we affirm for the reasons explained in the District Court’s well-
reasoned and thorough orders. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
                                       -2-